Sir, I should like first of all to congratulate you on your unanimous and well-deserved election to the presidency of the forty-first session of the General Assembly. We hope and trust that under your able guidance, ensured by your skill, dedication and objectivity, this session will yield positive
results.
I also wish to express our sincere appreciation to your predecessor Mr. Jaime de Pinie's of Spain for the excellent manner he guided the deliberations of the fortieth session of the General Assembly. He undoubtedly distinguished himself as a man of commitment to the ideals of the United Nations.
Our sincere appreciation also goes to the Secretary-General, Mr. Javier Perez de Cuellar, for his endeavors towards strengthening the United Nations in view in particular of the grave difficulties, economic and others, with which our Organization is faced.
When we gathered in this hall, last year, to celebrate the fortieth anniversary of the United Nations and evaluate the progress achieved in translating its principles and purposes into living realities, we concluded that the record was still far from being satisfactory. Now, a year later the record is not much better. The situation prevailing in the world continues to be more often one of affront to and violation of the very principles and purposes of the United Nations Charter rather than one of commitment and adherence to them. Thus, the use or threat of use of force in international relations, aggression, military occupation ind foreign interference in the internal affairs of States as well as the persistent violation of human rights in many parts of the world are still frequent phenomena. No one can deny that if that frightening vulnerability of the international political system remains unchecked, it would vitiate the very concept of collective security which lies at the heart of the Charter, not to speak of the ultimate disastrous consequences for humanity as a whole.
Despite the fact that there exists unanimity among nations as to the validity of the Charter and the necessity for preserving and further strengthening international co-operation, the threats to international peace and security are not only ever present but are on the increase. Although since the establishment of the United Nations mankind has so far avoided the insanity of a third world war, war itself has not been eliminated. More than a hundred limited wars have taken place in many parts of the world because of the inability of the United Nations to prevent such conflicts.
The pursuit of narrow national interests, often in direct violation of the principles of the Charter, has become common practice. The underlying reason for the persistence of such violations, usually both flagrant and gross, is that they are carried out with impunity, the perpetrators being able to flout with arrogance the international community's decisions. In all those cases, Article 25 of the Charter remains a dead letter and decisions of the Security Council, even those unanimously adopted, remain unimplemented. It is a sad fact that the very basis on which the United Nations rests is being eroded and in the face of this, the Organization appears inefficient and incapable. Respect by Member States of the decisions of the principal organs of the United Nations, especially those of the Security Council, provides the essential prerequisite for the maintenance of international peace and security as envisaged in the Charter. As long as such respect is lacking, the Organization will be virtually hamstrung in resolving conflict situations. Only when compliance by Member States with the resolutions and decisions of the General Assembly and the Security Council becomes the rule will the United Nations fully perform its basic role as expressly provided for in the Charter.
The Charter provides fully for an institutional framework for the taking by the Security Council of effective enforcement measures for the maintenance or restoration of international peace. But the measures provided for in Chapter VII of the Charter have not so far been used, thus weakening the capacity of the United Nations to deal effectively with situations posing a threat to international peace and security. We maintain that it is high time to re-examine the issue and hold a constructive dialog aiming at giving life to all the pertinent provisions of the Charter and at ensuring strict compliance with United Nations resolutions.
We must also proceed with determination and vigor to provide the Security Council with the necessary means for the creation of an effective collective international security system as provided for in the Charter. Only then will the United Nations be able to deal decisively with the international anarchy and lawlessness that prevails today, secure the prerequisites for general and complete disarmament and ensure for itself the prestige and authority that it needs in order to pursue its task successfully.
The absence of an effective collective international security system as provided for in the Charter is no doubt the major stumbling block to real progress towards disarmament. The absence of such a system not only prevents the great
Powers from dealing with the problem of disarmament with confidence and without suspicion but also encourages even small States to enter into local arras races. It is therefore imperative that we all concentrate our efforts as a matter of high priority on the establishment of an international security system, and any proposals to that effect should be seriously studied within the context of a result-oriented dialog for the purpose of achieving the desired objective.
A lot of discussion on this issue has b an taking place since the establishment of the United Nations, but unfortunately, for various reasons, it has never received the attention it deserves. It must by now be absolutely clear that such a system constitutes an imperative necessity. All Members of the United Nations bear a great responsibility in this respect, but if the effort is to succeed it should have the genuine and meaningful support and positive contribution of the great Powers, and in particular the super-Powers.
Whilst general and complete disarmament obviously cannot be achieved without a system of international security as provided for in the Charter, this does not mean that efforts aiming at detente, at halting the arms race and for the reduction of armaments are not worth pursuing. On the contrary, every effort must be made in this respect. The greater the extent to which this is achieved, the fewer the dangers to international peace and security and to the survival of the human race. The escalation of the arms race, both nuclear and conventional, must end without any further delay and a reverse process must begin aiming at limiting as much as possible the means of destruction. There are today more than 50,000 nuclear weapons amassed by the nuclear Powers, not to speak of other means of mass destruction or of conventional arsenals. A small portion only of existing nuclear weapons would be enough to cause the complete annihilation of human life on our planet.
An encouraging sign is the fact that there seems to be a real apprehension of the dangers involved in the escalation of the arras race on the part of all countries, including the nuclear Powers. This apprehension, which in recent years has appeared to be growing, is in itself an incentive to try to do as much as possible towards halting the arms race and reducing the dangers of a nuclear holocaust.
All countries have a responsibility to contribute in this respect, but of course it is undoubtedly the primary duty of the nuclear Powers, and in particular the super-Powers, to take all possible action and measures to prevent a nuclear catastrophe.
There are in fact some signs that could be described as positive. The summit meeting between President Reagan and General Secretary Gorbachev held in November last year, though it produced no concrete agreement, created a momentum and a constructive atmosphere that could pave the way for possible breakthroughs in the near future.
Similarly, the successful outcome a few days ago in Stockholm of the Conference on Confidence and Security Building Measures and Disarmament in Europe will, we hope, contribute to the lessening of suspicions regarding military maneuvers and troop movements in Europe.
We also welcome the constructive dialog between the United States and the Soviet Union within the context of mutual and balanced force reduction in Vienna and we hope that an agreement will be worked out regarding reductions in conventional weapons and military forces in Europe. Furthermore, the recent movement in the positions of the super-Powers in the Geneva arms control talks, especially in the area of medium-range missile forces, is a source of further encouragement.
We support all initiatives and proposals aimed at progress in the field of arms control and in this connection we welcome the extension by the Soviet Union of the unilateral moratorium on nuclear testing. We regard this as an important step in the right direction and towards a total ban on nuclear tests. We would also like to reiterate our appreciation of the initiative of the six countries - namely, Greece, India, Argentina, Mexico, Sweden and Tanzania - which reflects the concern of the world at large for dStente and nuclear disarmament.
I have referred to some positive signs. The significance of the relations between the two super-Powers as a barometer of the international climate focuses the eyes of the world today on the prospects for a new summit meeting between President Reagan and General Secretary Gorbachev. We hope that nothing will stand in the way of such a meeting. Furthermore, we hope that when that meeting does take place it will lead to concrete results not only in the field of arms control and disarmament, which are obviously the primary objectives, but also in regard to regional conflicts, which present a threat to international peace and security, we hope and trust that the new summit meeting will herald the beginning of a new era of hope and peace for humanity.
The world's economic situation is related to some extent to the expenditures on armaments. The level of global military spending today is estimated at more than $US 900 billion annually. A fraction of those resources, both financial and human, if devoted to development would lead to the realization of economic and social progress for millions. We hope that the International Conference on the Relationship between Disarmament and Development, to be held in Paris in 1987, will produce positive results.
Generally speaking,, one cannot but underline the fact that the world economic situation remains critical. The prolonged economic difficulties facing developing countries have seriously affected the pace of their development. These problems, coupled with the obsolete and structurally deficient system of economic relations, serve only to aggravate the striking imbalance existing between the North and the South.
In today's world of economic interdependence, there is no alternative to global negotiations which should lead towards the long overdue establishment of a new international economic order. We therefore cannot but maintain our belief that global negotiations should be launched as soon as possible as we assess their ability to bring true solutions to the problems confronting the world.
As a necessary step we attach great importance to the Ministerial Conference which will take place in North Korea in 1987, as decided by the recent summit conference of the Movement of Non-Aligned Countries at Harare, for the purpose of strengthening South-South economic co-operation. The success of that conference will, I am sure, enhance the chances for a more fruitful dialog between the North and the South.
On the other hand, the special session of the General Assembly convened last June to consider the critical economic situation in Africa and the Program of
Action for African Economic Recovery and Development for the years 1986-1990 were a major achievement for the African Governments and the international community as a whole. It has been clearly demonstrated that when the essential political will is displayed by all the work of the United Nations can be constructive and have positive results. The challenge now is to translate the Program of Action into concrete terms. This will require sustained efforts by all concerned, and we believe that, given the determination of African Governments and the encouraging response of the international community, the chances for success are considerable.
I shall now refer to some of the most serious international problems in different parts of the world. A great number of us discussed these same problems only three weeks ago at the Harare summit conference of the Movement of Non-Aligned Countries, which coincided with the twenty-fifth anniversary of its establishment
at Belgrade in 1961.
During the 25 years of its existence, the Movement of Non-Aligned Countries
has played a positive role in world affairs and has sought to contribute to the promotion of peace, the improvement of international relations, and the establishment of a more just world. Cyprus, a founding member, will continue to follow the policy of non-alignment and will actively participate in the Movement's efforts and activities. We are both honored and proud that Cyprus has been chosen as the venue for the next ministerial conference of the Movement of Non-Aligned Countries. In this connection, I should like to express our gratitude to the Movement for its solidarity with and consistent support of the just cause of Cyprus.
I believe that the recent Conference in Harare magnified the need to strengthen the Movement of Non-Aligned Countries in furtherance of its principles and objectives. The principles and objectives of non-alignment are in complete accord with the principles and purposes of the United Nations. I believe that
without the Kweaent and its concerted efforts the United Nations would have been even weaker today. One of the primary objectives of the Btoveaent is the strengthening of the United Nations, aid I have no doubt that it will continue to pursue that objective with determination and vigor. The United Nations must become stronger and more effective so that it my successfully discharge its responsibilities and mission as envisaged in the Charter. The conference at Harare was not only an occasion to take stock of the achievements of the Movement} it was also an opportunity to voice our concerns and views with regard to the problem
facing the world today. Fittingly, South Africa and Namibia were central issues in our deliberations at Harare.
The situation in southern Africa continues to be dominated by tumultuous events. The evil policy of apartheid is still a grim reality in South Africa-, it constitutes a crime not only against the black majority in South Africa but also against mankind as a whole. It presents a real challenge to the United Nations. Condemnations are of course being voiced in all parts of the world, but they are falling on deaf ears. It is now recognized by all that apartheid means the negation of all human values and principles enshrined in the Charter and embodied in the Universal Declaration of Human Rights. Despite the universal condemnation, concrete action in the form of effective measures as expressly provided for in the Charter are still to be adopted. Thus oppression and tyranny are exercised in South Africa against millions of the black majority by a racist regime which continuously and arrogantly flouts the international community.
The world Conference on Sanctions against Racist South Africa, held in Paris last June, indicated beyond any doubt the growing demand for comprehensive sanctions in order to bring about the dismantling of the abhorrent system of apartheid. Cyprus associates itself fully with the declarations of the Conference,
as well as with all Security Council and General Assembly resolutions and declarations adopted by the Movement of Non-Aligned Countries on the issue. At the same time we express our solidarity with and undiminished support for the just struggle being waged by the oppressed people of South Africa and call for the immediate release of Nelson Mandela and all other political prisoners.
The concern of the international community over Namibia was manifested by the holding of a special session of the General Assembly on the issue last week. Cyprus, a member of the United Nations Council for Namibia, joins the international community in reiterating its consistent support for and solidarity with the people of Namibia under the leadership of the South West Africa People's Organization (SWAPO), their sole and authentic representative, in their just and legitimate struggle for national independence, self-determination and sovereignty in a united Namibia. We call for the immediate and unconditional implementation of Security Council resolution 435 (1978). Recent events in Namibia indicate the necessity for resolute action so that the Namibian people may achieve their noble goals of
freedom and human dignity.
Another most disturbing aspect of the situation in the southern African region
is to be found in South Africa's policies and actions against neighboring States, including military attacks and attempts at destabilization. Armed raids against Angola, Botswana, Lesotho, Zambia and Zimbabwe during recent months have been condemned without reservation by the international community. We take this opportunity once again to voice our condemnation of those illegal actions and our complete solidarity with the front-line States. The critical situation in the Middle East is also of great concern, we reiterate our position that the question of Palestine constitutes the core of the Middle East problem. We are certain that there can be no comprehensive, viable and just solution unless account is taken of the legitimate aspirations and inalienable rights of the Palestinian people, including their right to establish their own independent sovereign State. He strongly hold the view that the complete and unconditional withdrawal of Israel from all occupied territories is imperative and long overdue. We adhere to the position of principle that the acquisition of territory by force in whatever circumstances is inadmissible and can never be legitimized. We fully support the implementation of the United Nations resolutions on the Middle East, as well as the convening of an international conference with the full participation of all interested parties, including the Palestine Liberation Organization (PLO) as the sole legitimate representative of the Palestinian people.
The gravity of the situation in our neighboring country Lebanon continues to
pose a serious threat to peace and security in the region. Cyprus has all along
provided humanitarian assistance to the friendly people of Lebanon and will
continue to do so if and when such help is needed. It is our fervent hope that the
people of Lebanon will without further delay achieve national reconciliation and
peace and that all human suffering will be alleviated. We once again reiterate our
continued support for the sovereignty, independence, territorial integrity and
unity of Lebanon and call for the immediate withdrawal of all Israeli forces from its territory.
The Iran-Iraq conflict continues to cause grave loss of life, human suffering and massive destruction. We express our concern at the tragic loss of life. We also express the hope that this war may	come to an end.
The problem of Western Sahara continues to remain unresolved despite many efforts including those of the Secretary-General of the United Nations and the Chairman of the Organization of African Unity (OAU). We fervently hope that a just and lasting solution will be found, based on the implementation of the relevant resolutions of the united Nations.
The situation in Central America continues to pose a serious threat to peace in the region and constitutes one of the main focal points of tension. It is regrettable that, despite the efforts exerted so far by the ContaJora Group for a negotiated political solution to the problems in the region, the situation continues to deteriorate. The need for dialog is imperative. Equally imperative is respect for the sovereignty and territorial integrity of all States in the region and adherence to the principle of non-interference in their internal affairs. We express the hope that the peace initiatives of the Contadora Group, as well as the efforts of the Lima Support Group, will finally contribute positively to the achievement of a peaceful solution to the problems in Central America.
I now turn, finally, to the grave situation we are confronted with in Cyprus, a situation with which the General Assembly and the Security Council are only too familiar. In fact, the reason why the Cyprus problem still exists is the non-implementation of the resolutions of the General Assembly and the Security Council. This is an example of the weakness of our Organization which I referred to at the beginning of my statement. But if the Cyprus problem is to be properly and reasonably solved the implementation of the resolutions of the United Nations constitute an absolute necessity. There is no alternative. Various attempts have been made to solve the Cyprus problem apart from the provisions of the Charter and the resolutions of the United Nations. Those attempts have inevitably contributed to the perpetuation of the unresolved crisis and indeed to the worsening of the situation, it is only when all efforts have been concentrated on implementing the provisions of the relevant resolutions of the United Nations that progress towards a just and lasting solution can be achieved.
The elements contained in the United Nations resolutions for a solution to the Cyprus problem represent the only realistic approach. We are ourselves in the process of considering what should be done next on our part in pursuance of the implementation of the United Nations resolutions*
Twelve years have gone by since the inhuman invasion of Cyprus by Turkey. Despite the condemnation of the aggression, 37 per cent of our territory is still under the occupation of Turkish troops, one third of our population are still refugees, forcibly prevented from returning to their hones and ancestral lands and the missing persons are still unaccounted for, while the occupying Power persists in its calculated policy of consolidating the occupation and division of the country. Turkey still maintains an occupation array of about 30,000 men. It has implanted in the occupied part 60,000 colonist settlers from its Anatolian provinces. In fact, the Turkish Cypriot community itself is now submerged under the vocal colonist element and one of the most ominous recent developments -ominous for Cyprus and for the Turkish Cypriots themselves - is the fact that the political party which was formed by the settlers is now playing a determining role in the so-called government in the occupied area of Cyprus.
The systematic large-scale implantation of colonist settlers from Turkey, in a calculated attempt to change the age-long demographic character of Cyprus, in addition to the presence of the Turkish troops of occupation and the solution Turkey envisages, is a manifest attempt by Turkey to place our country under its permanent political and military control. Throughout this period Turkey has been taking a series of partitionist steps, culminating in the blatant attempt in 1983 at secession, which was condemned by the United Nations in Security Council resolutions 541 (1983) and 550 (1984).
Neither Security Council resolutions 541 (1983) and 550 (1984), calling for the reversal of all secessionist acts, nor the other resolutions of the Security Council and of the General Assembly calling for the withdrawal of the occupation troops, for respect for the sovereignty, territorial integrity, unity and non-alignment of Cyprus, calling for the return of the refugees to their homes, condemning the influx into the occupied areas of colonialist settlers from Turkey, and calling for the cessation of foreign intervention in the internal affairs of
Cyprus, have been respected by Turkey.
Turkey has been able to ignore with impunity every principle and norm of justice and morality. Turkey felt itself in a position to ignore completely the General Assembly and the Security Council. It is obvious that, free from any real pressure, Turkey has not so far felt the necessity to give up its expansionist and partitionist plans against the small, defenseless and non-aligned Republic of Cyprus.
Occasionally an attempt is made by some to present the Cyprus problem as a dispute between the Greek Cypriots and the Turkish Cypriote Nothing could be further from the truth. The problem of Cyprus in its essence is a problem of invasion and occupation, aimed at the imposition of a solution that will serve the expansionist designs and other interests of Turkey in the region. There may be internal differences to be settled between the Greek Cypriots and the Turkish Cypriots. I am convinced, however, that those differences would have been solved many years ago had it not been for the presence of the occupation troops and the foreign intervention.
Despite the oppressive presence of the Turkish occupation troops and settlers, which makes a mockery of "free negotiations" as provided for in the landmark General Assembly resolution 32/15, we have not refused to negotiate. We have been negotiating for the past 12 years, under duress and under all sorts of pressures. In our genuine desire to reach a peaceful solution we have made a series of concessions, to an extent to which no other Government, I believe, would ever have gone in similar circumstances. In fact if the concessions we have offered in connection with the constitutional and territorial aspects of the Cyprus problem were applied to other States having ethnic minorities with separatist inclinations a large number of States would be confronted with permanent instability and even complete disintegration, yet all the concessions we have offered, aside from such internationally recognized and accepted democratic principles as "majority rule" and "one man one vote", have not been considered enough. Turkey now wants us to make further concessions, to such a point that it would mean the legalization of the results of the invasion and a prescription for new deadlocks and conflicts, with repercussions beyond Cyprus.
I have to be frank. Unfortunately, the mentality prevailing in certain quarters, which we very much resent, is that pressure must be exercised on the victim, being the weaker side, and not on the stronger party, namely, Turkey, irrespective of the fact that it is the aggressor and the wrongdoer. Some consider this more practical. They consider a solution easier through continuous concessions on the part of the weak side, irrespective of the merits of the case or the principles and moral issues involved. But even if we suppose that this attitude prevails and succeeds, the net result would not be a just and viable solution, but, instead, the beginning of a new crisis with far-reaching consequences. Let me at this point make clear that despite the many difficulties we are encountering, despite our weaknesses and the different pressures, we cannot, under any circumstances, agree to a solution which will place Cyprus directly or indirectly under the military and political control of Turkey, or to a solution that because of its inequity and unworkability would lead to a new Cyprus problem, new conflicts and new tragedies. The solution must be just, viable and workable, and in full conformity with the Charter and the resolutions of the United Nations.
We have extended our sincere co-operation to the Secretary-General of the united Nations in the exercise of his mission of good offices, which is well defined in the resolutions of the United Nations. We have done this motivated by a genuine desire to achieve a peaceful and fair solution in strict conformity with the Charter and the resolutions of the United Nations. We shall continue the dialog with the Secretary-General in the same spirit.
The internal aspect of the Cyprus problem is, of course, important. We have been negotiating on the internal aspects, namely, the constitutional and territorial, for a federal system for almost 12 years. We all know where both sides stand on these issues. But we do not know where the Turkish side stands with regard to the basic issue of the withdrawal of the occupation troops and the
settlers, the question of international guarantees and the question of the application of fundamental freedoms and human rights for all Cypriots.
In a letter I addressed to the Secretary-General on 10 June 1986, I explained to him our position with regard to his latest initiative,' and I suggested to him
how we might proceed forward. Progress cannot be made by demanding more and more
concessions from one side to the point that an arrangement will be both totally
unjust and unworkable, in fact, all the concessions we made in the past, which, I
repeat, no other Government in our position, in my humble view, would have made,
were contingent upon acceptance of the position that the subject matter of the
resolutions of the United Nations relating to the withdrawal of the occupation
troops and settlers, the question of the effective international guarantees with no
spurious claims of rights of unilateral interventions, and the application of the
fundamental freedoms and human rights for all Cypriots, were priority questions to
be discussed and settled urgently, if agreement on these three fundamental issues
is not possible there is no point in discussing further the constitutional aspect
of the problem. If, on the other hand, agreement on the three vital issues proves
possible, that will facilitate an overall agreement as provided for in the
resolutions of the United Nations, The way out, therefore, would be, without
further delay and as a matter of priority, to tackle the important issues of the Cyprus problem.
The problem of Cyprus is a problem of the United Nations, and it should be
solved within its framework and in conformity with its Charter and resolutions.
This has always been our position and it will continue to be so; but it is only
natural and, I hope, understandable to expect efforts and initiatives which will
preclude the realization by Turkey of its sinister designs at the expense of Cyprus
or any arrangement that might lead, because of its unworkability, to new conflicts and new crises.
If progress is to be made the international community must at last find the way to make Turkey feel that it has to abandon its expansionist and partitionist plans at the expense of Cyprus. Meaningful and effective efforts towards checking Ankara's intransigence are necessary and fully consistent with the obligations of all the Members of the united Nations to ensure the implementation of its resolutions. Equally, we welcome any proposals from any side that contribute towards finding a just solution to the Cyprus problem. In this connection I wish to reiterate that we welcome the proposals made by the Soviet Union last January on the principles of a Cyprus settlement and ways to reach it. These proposals are fully consistent with the principles of the Charter and the resolutions of the united Nations. In order to address the major components of the Cyprus problem those proposals call for the convening of a representative international conference under the auspices of the United Nations. We urge all concerned to consider this
suggestion, which we fully support, seriously and urgently.
It is not the first time that I address the General Assembly, and it is not the first time that I speak in this hall about the Cyprus problem. I repeatedly appealed to the General Assembly and the Security Council to take concrete steps for the implementation of the United Nations resolutions. I repeatedly appealed to all Member States to place the Cyprus problem higher on their list of priorities. For how long will the occupation of a large part of our territory continue? For how long will the refugees forcibly remain away from their homes and will the fate of the missing persons remain unknown? For how long will the people of Cyprus live in agony about their future and very survival? For how long will the human rights of our people be denied? The Cyprus problem may appear to be a complicated problem, but in its essence it is a simple one. If Turkey is made to see reason, and the resolutions of the United Nations are implemented, the Cyprus problem will be solved. Cyprus is a small island, but it has all the possibilities of being a happy place for all its inhabitants irrespective of ethnic origin. This can be achieved without the presence of occupation troops and without dividing lines. This can be achieved without foreign interference and intervention. We want peace, security and stability in Cyprus. We want freedom. We want human rights for all our citizens. Cyprus is truly a test case for the United Nations.
